DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, mailed 03/18/2021, are entered. New claims 26-28 are added. Claims 1-28 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication to Pope et al. (US 2014/0059221 A1) (herein after Pope). 



Regarding claim 26, Pope discloses an apparatus comprising: a network interface controller (NIC) [fig. 5; 0033] comprising: circuitry to determine a level of trust of a source of a transaction and based on the level of trust, selecting a path for a packet associated with the transaction from among multiple paths through the NIC, wherein the multiple paths comprises a first path associated with a trusted source and a second path associated with a less trusted source [¶0007-0016; ¶0084; ¶0106].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope as applied to claim 26 above and further in view of US publication to Johnsen et al. (US 2017/0222947 A1) (herein after Johnsen).

Regarding claim 27, Pope discloses the apparatus of claim 26 including directly providing the packets   directly on to the network (i.e. ‘wire’ as claimed) from the NIC; and the second path comprises circuitry to perform network policy checks and validations [¶0090 and ¶0106].  Pope thusly provides techniques for efficient transmission of packets by balancing user process access with system/network integrity and/or security (¶0007-0013). 
However, Pope is silent regarding a latency-sensitive data/path. 
However, a person ordinarily skilled in the art may readily recognize the ever increasing need to improve network performance with respect to latency sensitive uses. Hence, the artisan may at least consider to particularly adapt the same to a high performance computing environments to meet reduced latency requirements [Johnson ¶0055]. It would have been obvious, at the time of the application, to use user level access for latency-sensitive data for the same reasons. 
	
Regarding claim 28, the combined Pope and Johnson disclose the apparatus of claim 26, wherein the trusted source comprises a high- performance computing (HPC) workload [Johnson ¶0055].


Allowable Subject Matter
Claims 1-25 allowed.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476